Citation Nr: 0426491	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  00-21 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
duodenal ulcer, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from January 1980 to December 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Buffalo, New York, Regional Office (RO) that denied an 
increased evaluation for duodenal ulcer.  Subsequently, the 
criteria to perfect an appeal were satisfied.  In May 2001, 
the Board issued a remand requesting VA compensation 
examination.  Jurisdiction over the veteran's claim has been 
transferred to the RO in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.

In a February 2000 statement, the veteran related a 
psychiatric disorder to his service-connected duodenal ulcer.  
In a June 2004 Statement of the Accredited Representative in 
Appealed Case, the veteran's accredited representative 
asserted that the veteran had expressed dissatisfaction with 
the April 1992 rating decision that reduced his disability 
rating for duodenal ulcer.  The issues have not been 
adjudicated by the RO; therefore, they are referred to the RO 
for appropriate action.


REMAND

At the December 2003 VA compensation examination, the 
physician pointed out that there was no evidence of peptic 
ulcer disease at present.  The examiner further opined that 
the veteran's "peptic ulcer disease is mild."  Under 
38 C.F.R. § 4.110 (2003), "peptic ulcer" is not 
sufficiently specific for rating purposes.  In evaluating the 
ulcer, care should be taken that the findings adequately 
identify the particular location.  

Additionally, 38 C.F.R. § 4.114 directs that ratings under 
this section will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation.  In this VA 
compensation examination, the physician advanced a diagnosis 
of gastritis.  It is unclear whether gastritis is related to 
the veteran's service-connected duodenal ulcer.  If gastritis 
is related to the veteran's service-connected disorder, a 
higher rating may be warranted.  

Accordingly, the issue of service connection for gastritis is 
inextricably intertwined with the certified issue of an 
increased evaluation for duodenal ulcer.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that VA compensation examination is required in 
resolving the issue raised by the instant appeal.

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements set forth in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully complied with 
and satisfied.  This includes notifying 
the veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the veteran 
is expected to provide.  The veteran 
should also be asked to provide any 
evidence in his possession that pertains 
to the claim.



2. The RO should ask the veteran to 
provide information as to all treatment 
of his duodenal ulcer, including the 
names and addresses of all health care 
providers, clinics, and hospitals, and 
the approximate dates of treatment.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact all identified health care 
providers, clinics, and hospitals and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  
Duplication of evidence currently in the 
claims folder is to be avoided.  

3. The RO should then request that copies 
of all VA clinical documentation after 
April 2, 2004, pertaining to treatment of 
the veteran's duodenal ulcer be forwarded 
for incorporation into the record.  

4. The RO should adjudicate the veteran's 
entitlement to service connection for 
gastritis.  The veteran should be 
informed in writing of the resulting 
decision and his associated appellate 
rights. The issue is not on appeal unless 
the veteran submits a notice of 
disagreement and a substantive appeal as 
to this issue.  

5. The RO should then schedule the 
veteran for VA compensation examination 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his duodenal ulcer.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

?	In evaluating the ulcer, care should 
be taken that findings adequately 
identify the particular location.  The 
examiner should also specify whether 
the veteran manifests any of the 
following:

(a)	periodic or continuous pain 
unrelieved by standard ulcer therapy 
with periodic vomiting, recurring 
melena or hematemesis, and weight 
loss; or
(b)	less pronounced and continuous 
symptoms with definite impairment of 
health; or
(c)	intercurrent episodes of abdominal 
pain at least once a month partially 
or completely relieved by ulcer 
therapy, mild and transient episodes 
of vomiting or melena; or
(d)	episodes of recurring symptoms 
several times a year; or
(e)	brief episodes of recurring symptoms 
once or twice yearly.

6. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2003).

7. The RO should then readjudicate the 
issue of an increased rating for duodenal 
ulcer with express consideration of 
38 C.F.R. § 4.114.  If the benefit sought 
on appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the last SSOC.  The veteran 
and his accredited representative should 
be given the opportunity to respond to the 
SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


